      Case 1:18-cv-06468-GBD-RWL Document 87 Filed 04/13/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          4/13/2021
 HOPETON A. FRANCIS,

                               Plaintiff,                  18-CV-6468 (GBD) (RWL)
                   -against-                           ORDER GRANTING PRO BONO
                                                              COUNSEL
 CITY OF NEW YORK, et al.,

                               Defendants.

ROBERT W. LEHRBURGER, United States Magistrate Judge.

       The Court directs that the Clerk of Court seek pro bono counsel to enter a limited

appearance for the purpose of conducting discovery in the above-captioned action.

Counsel will file a Notice of Limited Appearance as Pro Bono Counsel.

                                     LEGAL STANDARD

       The in forma pauperis statute provides that the courts “may request an attorney to

represent any person unable to afford counsel.” 28 U.S.C. § 1915(e)(1). Unlike in

criminal cases, in civil cases, there is no requirement that courts supply indigent litigants

with counsel. Hodge v. Police Officers, 802 F.2d 58, 60 (2d Cir. 1986). Instead, the courts

have “broad discretion” when deciding whether to seek pro bono representation for a civil

litigant. Id. Even if a court does believe that a litigant should have a free lawyer, under the

in forma pauperis statute, a court has no authority to “appoint” counsel, but instead, may

only “request” that an attorney volunteer to represent a litigant. Mallard v. U.S. Dist. Court

for the S. Dist. of Iowa, 490 U.S. 296, 301–310 (1989). Moreover, courts do not have

funds to pay counsel in civil matters. Courts must therefore request the services of pro

bono counsel sparingly, and with reference to public benefit, in order to preserve the
      Case 1:18-cv-06468-GBD-RWL Document 87 Filed 04/13/21 Page 2 of 5




“precious commodity” of volunteer-lawyer time for those litigants whose causes are truly

deserving. Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 172-73 (2d Cir. 1989).

       In Hodge, the Second Circuit Court of Appeals set forth the factors a court should

consider in deciding whether to grant a litigant’s request for pro bono counsel. 802 F.2d

at 61-62. Of course, the litigant must first demonstrate that he or she is indigent, for

example, by successfully applying for leave to proceed in forma pauperis. The court must

then consider whether the litigant’s claim “seems likely to be of substance” – “a

requirement that must be taken seriously.” Id. at 60–61. If these threshold requirements

are met, the court must next consider such factors as:

             the indigent’s ability to investigate the crucial facts, whether
             conflicting evidence implicating the need for cross-
             examination will be the major proof presented to the fact
             finder, the indigent’s ability to present the case, the complexity
             of the legal issues[,] and any special reason in that case why
             appointment of counsel would be more likely to lead to a just
             determination.

Id.; see also Cooper, 877 F.2d at 172 (listing factors courts should consider, including

litigant’s efforts to obtain counsel). In considering these factors, district courts should

neither apply bright-line rules nor automatically deny the request for counsel until the

application has survived a dispositive motion. See Hendricks v. Coughlin, 114 F.3d 390,

392-93 (2d Cir. 1997). Rather, each application must be decided on its own facts. See

Hodge, 802 F.2d at 61.

                                      DISCUSSION

       Plaintiff filed a Request to Proceed in Forma Pauperis (IFP), which the Court

granted. (See Order dated July 20, 2018, ECF No. 4.) Plaintiff therefore qualifies as

indigent.




                                             2
      Case 1:18-cv-06468-GBD-RWL Document 87 Filed 04/13/21 Page 3 of 5




       In the complaint, Plaintiff asserts a claim under 42 U.S.C. § 1983, alleging that, on

or about April 6, 2018, near the “50th Street subway station,” two New York City police

officers maced, injured, and falsely arrested him. The Court finds that Plaintiff’s claim is

“likely to be of substance.” Hodge, 802 F.2d 61-62. The Court finds that the other Hodge

factors also weigh in favor of granting Plaintiff’s application. Proving Plaintiff’s allegations

will likely require discreet discovery tasks that may be difficult for a pro se Plaintiff,

including taking depositions of the two police officers. In this case, representation would

“lead to a quicker and more just result by sharpening the issues and shaping

examination.” Hodge, 802 F.2d at 61.

       Given the early stage of the proceedings, the Court will request that counsel

appear for the limited purpose of conducting discovery. In addition, pro bono counsel

may engage in settlement discussions.

       Under the Court’s Standing Order regarding the Creation and Administration of the

Pro Bono Fund (16-MC-0078), pro bono counsel may apply to the Court for

reimbursement of certain out-of-pocket expenses spent in furtherance of Plaintiff’s case.

The Pro Bono Fund is especially intended for attorneys for whom pro bono service is a

financial hardship. See https://nysd.uscourts.gov/forms/pro-bono-fund-order.

       Pro bono counsel will not be obligated for any aspect of Plaintiff’s representation

beyond the matters described in this order. In particular, pro bono counsel will not be

required to respond to a dispositive motion. In the event that the defendant(s) file(s) a

dispositive motion, pro bono counsel may seek appropriate relief, including an extension

of Plaintiff’s time to respond, or an expansion of pro bono counsel’s role to include

responding to the motion. Absent an expansion of the scope of pro bono counsel’s




                                               3
      Case 1:18-cv-06468-GBD-RWL Document 87 Filed 04/13/21 Page 4 of 5




representation, pro bono counsel’s representation of Plaintiff will end upon completion of

discovery.

       Upon the filing by pro bono counsel of a Notice of Completion, the representation

by pro bono counsel of Plaintiff in this matter will terminate, and pro bono counsel will

have no further obligations or responsibilities to Plaintiff or to the Court in this matter.

                                       CONCLUSION

       For the foregoing reasons, the Clerk of Court is directed to attempt to locate pro

bono counsel to represent Plaintiff for the limited purposes described above. The Court

advises Plaintiff that there are no funds to retain counsel in civil cases and the Court relies

on volunteers. Due to a scarcity of volunteer attorneys, a lengthy period of time may pass

before counsel volunteers to represent Plaintiff. If an attorney volunteers, the attorney

will contact Plaintiff directly. There is no guarantee, however, that a volunteer attorney

will decide to take the case, and plaintiff should be prepared to proceed with the case

without an attorney.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and therefore IFP status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

                                            SO ORDERED.



                                            _________________________________
                                            ROBERT W. LEHRBURGER
                                            UNITED STATES MAGISTRATE JUDGE

Dated: April 13, 2021
       New York, New York

Copies transmitted this date to all counsel of record and mailed to Mr. Francis at the
following address:


                                               4
Case 1:18-cv-06468-GBD-RWL Document 87 Filed 04/13/21 Page 5 of 5




Hopeton A. Francis
187-11 Liberty Ave.
Queens, NY 11412




                               5
